Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record:
Eric M. Newhouse on Thursday June 2, 2022.
See attached “Supplemental Amendment”.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 7. The closest prior art of record:
Guski et al. (US 5592553 A) column 4 line 65 to column 5 line 25 disclose “a system for transforming (i.e., encrypting or decrypting) an input data block containing n bits into an output data block containing n bits, where n is an even integer, in which the input data block is first partitioned into first and second (preferably, left and right) halves each containing n/2 bits. The two halves of the input data block are then subjected to a plurality of rounds in which first and second input halves are transformed into first and second output halves serving as the corresponding input halves for the subsequent round. At the end of the rounds, the first and second halves are recombined to produce the output data block.”
Zhang et al. (US 20220014212 A1) claim 12 summarizes “the information splitting module is further configured to split all block information of size Z in the block to be decoded into T pieces of sub-block information, respectively, according to the decoder parallelism P and an expansion factor Z configured by the block to be decoded, where T is a positive integer; the decoding module is further configured to perform layered-decoding calculation on the block to be decoded, wherein the decoding calculation of each layer is divided into T time-division calculations, in each time-division calculation process, parallel processing is performed on the sub-block information, serial pipeline processing is performed on sub-blocks sequentially, and the decoded sub-block information is subjected to hard decision and hard bit sub-block information is output; and the information recombination module is further configured to recombine the decoded output hard bit sub-block information into corresponding hard bit block information according to the parallelism P and the expansion factor Z, and recombine the hard bit block information into hard bit decoding block information and output the hard bit decoding block.”
Verzun et al. (US 20160219024 A1) Abstract discloses “a secure cloud for transmitting packets of digital data, the packets may be repeatedly scrambled (i.e., their data segments reordered) and then unscrambled, split and then mixed, and/or encrypted and then decrypted as they pass through media nodes in the cloud. The methods used to scramble, split, mix and encrypt the packets may be varied in accordance with a state such as time”.
Craven et al. (US 20150279378 A1) ¶301 “processes a key, a sequence number and a nonce and thereby generate 512 bits of keystream. It is envisaged that the nonce (“number used once”) be constant through the stream but the encoder increments the sequence number to produce each successive 512-bit segment of keystream.”
Chang (US 20130044881 A1) ¶74 “the encryption/decryption controller 258e of the encryption/decryption unit 258 recombines the start positions, the segment lengths and the transmission bit streams of the key segments to obtain the key.”

The prior art cited above do not disclose the entire limitation of independent claim 1 “select one or more data section numbers B based on the output window size W and the selected key section number A, where B is an integer corresponding to a number of data sections of the bitstream; and generate an output sequence of correlation windows based on at least one pipelined sectional convolution of the selected key section number A and the selected data section number B, each correlation window associated with a bit of the bitstream.” as cited in the application. The other independent claim(s) might have slight variations in verbiage but essentially recite similar claim scope and elements.

This limitation in conjunction with all the other limitations in claims 1 and 7 neither are anticipated nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1 and 7 contain allowable subject matter along with claims 2-6 and 8-15 based on their dependency on claims 1 and 7 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493          

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493